Citation Nr: 1533193	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  10-43 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel
INTRODUCTION

The Veteran served on active duty from in the Army from May 1975 to May 1978, in the Navy from June 1978 to June 1980, and in the Air Force Reserves from June 1980 to February 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


REMAND

Pursuant to the Board's March 2014 remand, the Veteran underwent a VA audiological examination in May 2014.  The VA examiner noted that the Veteran's claims file had been reviewed.  Following an audiological evaluation, the report concluded with diagnoses of bilateral sensorineural hearing loss and tinnitus.  The VA examiner then opined that the Veteran's bilateral sensorineural hearing loss was "less likely as not" caused by or a result of any event during his military service.  In support of this opinion, the VA examiner noted that the Veteran's entrance and separation examinations were consistent with hearing sensitivity within normal limits, bilaterally.  The examiner further stated:

Although this Veteran does relate a [history] of military noise exposure, review of this Veteran's cfile and audiometric evidence is not supportive of either acoustic trauma or a significant shift in overall hearing sensitivity during his military service.  

As for the Veteran's tinnitus, the VA examiner opined that it was "less likely than not" due to acoustic trauma encountered during the Veteran's active duty service; and was also "less likely than not" a symptom associated with the Veteran's bilateral hearing loss.  In support of this opinion, the VA examiner noted that the Veteran reported first having tinnitus following a procedure for cerumen removal in 1983 or 1984.

The Board finds the medical opinions provided in the May 2014 VA audiological examination to be inadequate.  Contrary to the VA examiner's findings, an upward shift in hearing acuity was documented during the Veteran's service in the Navy from June 1978 to June 1980.  Specifically, the authorized audiological evaluation on his June 1978 enlistment examination revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

On his April 1980 separation examination, the authorized audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
15
LEFT
10
10
10
10
15

Thus, there is a documented shift of 5 to 10 decibels at every Hertz level tested in the left ear; and a documented shift of 10 decibels at the 500 and 4000 Hertz levels, and a shift of 5 decibels at the 1000 Hertz level in the right ear.  

In addition to this upward shift in hearing acuity, the Board finds the Veteran's statements and testimony to be competent evidence that he had significant noise exposure during his military service.  At his February 2012 Board hearing, the Veteran testified his inservice duties while in the Navy included loading weapons onto various aircraft on the flight deck of the U.S.S. Saratoga.  He also testified that he served as a field artillery crewman while in the Army.

Under these circumstances, the Board finds the underlying rationale for the opinions provided by the VA examiner in May 2014 to be based on inaccurate facts and therefore is inadequate.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  The law does not require evidence of a hearing disability be shown in service. Instead, there need only be a basis for attributing the current disorder to military service. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, VA must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes. Hensley v., 5 Vet. App. at 159; 38 C.F.R. § 3.385 (2014).

Additional medical evidence may be available in this matter.  During the May 2014 examination, the Veteran referenced his having undergone a cerumen removal procedure in 1983 or 1984.  Medical records relating to this procedure are not found in the evidence of record.  Under these circumstances, the RO must provide the Veteran with a final opportunity to submit or identify any additional evidence that may be available in support of  his claims.  Thereafter, the RO must schedule the Veteran for a new examination to determine whether the Veteran's current bilateral hearing loss and tinnitus are related to his military service.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include all VA and non-VA medical providers who have treated him for hearing loss and tinnitus since June 1980, including treatment for a cerumen removal procedure performed in 1983/1984.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded an appropriate examination to determine whether any current bilateral hearing loss and/or tinnitus are related to his military service.  The evidence of record, in the form of electronic records must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  After a review of the entire evidence of record, the examiner must render an opinion as to: 

(a) whether any degree of the Veteran's current bilateral hearing loss is related to his periods of military service, to include as due to inservice noise exposure; and 

(b) whether any degree of the Veteran's current tinnitus is related to the Veteran's period of military service, to include as due to inservice noise exposure.

The Veteran's military occupational specialties, his statements regarding the history of inservice and post service noise exposure, the objective medical findings upon entrance into and separation from his military service, including a comparison of the audiological findings documented on his June 1978 entrance examination and his April 1980 separation examination, post service audiological evaluations, and any other pertinent clinical findings of record, must be taken into account.  

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.    

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If it remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he 

may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




